Bullard, J.,

delivered the opinion-of the court.
These two cases were consolidated in the court below, and *128tried together. Ia the first, the plaintiff seeks to recover back from his vendor, Huie, the price of certain slaves, on the grounds of redhibitory maladies ; and, alleging that the defendant was a resident of North Carolina, attached a certain promissory note in the hands of the makers and endorsers, before its maturity ; and, also, proceeded by personal citation. In the second, Diggs as endorsee of the promissory note attached, sues the makers and endorsers. There was a verdict and judgment for the plaintiffs in both cases, without regard to the attachment, and Huie and the makers and endorsers, prosecute the present appeal,
creditor mayinJi the same time, sonaf6^ cítauon against his
^ *s we^ sealed, that the attaching creditor may, at the same time, proceed by personal citation against his debtor, and the view we have taken of this'case, independently of makes it unnecessary to examine other-questions relating to it, and particularly the charge of the judge.
A citation was issued and served on the defendant. He appeared by attorney, and excepted to the action on the ground that he was a citizen of New-Orleans, and ought to be sued in the place of his domicil. This exception was, in our opinion, properly overruled, because the defendant did not show that he had a domicil in the state. In the act of sale of the slaves, he calls himself a citizen of North Carolina, and his declaration before the parish judge of the parish of Orleans, the day previous to the service, does not suffice to show that he had a domicil there. He then put in an answer to the merits.
The question of the existence of redhibitory defects at the time of the sale, was left to the jury, and nothing in the record satisfies us that it is our duty to disturb the verdict. The evidence in the second casé appears to be sufficient to justify the verdict and judgment against the defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.